Citation Nr: 0102656	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the feet and loss of teeth as a result of exposure to 
herbicides.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for duodenal ulcer.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from October 1966 to 
May 1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 

In a VA Form 9, dated in June 1999, the appellant requested 
re-evaluation of his left knee condition.  This has not been 
addressed by the RO and is being referred for appropriate 
action.  He also requested entitlement to service connection 
for tobacco and alcohol abuse.  This matter is also referred 
to the RO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, as well as for reasons stated below, a 
remand is required.  

The appellant has reported that he received treatment at the 
VA Medical Center (VAMC) in St. Paul-Minneapolis, Minnesota, 
shortly after separation from service.  In 1997, he submitted 
a May 1995 letter from the VAMC in Minneapolis, Minnesota, 
addressed to the appellant, which states that there were no 
medical records for the appellant which could be retrieved.  
The appellant claims that he definitely did receive treatment 
at the VAMC in Minnesota.  The record does not show that the 
RO has attempted to retrieve such records, and this should be 
accomplished prior to further consideration by the Board.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, 
the appellant has indicated that he received treatment at the 
Sparks Regional Medical Center for his heart attack.  The RO 
should provide him with the opportunity to submit any such 
medical records, providing any necessary assistance. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain the appellant's records 
of treatment at the VAMC in St. Paul-
Minneapolis, Minnesota, and associate 
such records with the claims file.  The 
RO should advise the VAMC that the 
appellant reports treatment as far back 
as 1970.  All search efforts should be 
documented in the claims file.  If the 
search efforts are negative, the 
appellant should be so notified, and the 
claims file documented.  

2.  The RO should provide the appellant 
with the opportunity to submit medical 
records from the Sparks Regional Medical 
Center; this includes providing any 
necessary assistance to the appellant. 

3.  The RO should then determine whether 
any new and material evidence has been 
submitted with regards to the claims for 
entitlement to service connection for 
duodenal ulcer and heart disease.  If so, 
the RO should reopen the claim and 
adjudicate the claim on the merits.  The 
RO should ensure that any necessary 
assistance, to include VA medical 
examinations, is accomplished in 
accordance with VCAA, if the claim is 
reopened.

4.  The RO should once again ask that the 
appellant identify each of his inservice 
stressors, and provide any information 
necessary for obtaining verification of 
such stressors.  The RO is notified that 
numerous stressors have already been 
reported; the RO should take the 
necessary steps to obtain any additional 
information regarding each such stressor 
in order to enable the RO to obtain 
verification.  The RO should then take 
the necessary steps to obtain 
verification of all reported stressors, 
to include obtaining the appellant's 
service personnel records. 

5.  The RO should schedule the appellant 
for a VA examination for his PTSD.  The 
examiner is to state whether the 
appellant has PTSD and whether PTSD is 
secondary to any verified stressor.  The 
RO should provide a list of verified 
stressors to the examiner.  The examiner 
is notified that current VA treatment 
records indicate a diagnosis of PTSD.  
The claims file should be made available 
to the examiner for review.

6.  The RO should schedule the appellant 
for a VA examination for his 
hypertension.  The examiner is to state 
whether the appellant has hypertension 
and indicate the date of onset.  The 
examiner should indicate whether 
hypertension is due to any disease or 
injury incurred in service.  The examiner 
is notified that treatment records 
indicate that the veteran has a diagnosis 
of hypertension.  The claims file should 
be made available to the examiner for 
review.  

7.  The RO should schedule the appellant 
for a VA examination for his bronchitis.  
The examiner is to state whether the 
appellant has chronic bronchitis, and if 
so, the date of onset and etiology of 
such condition.  The examiner should 
state whether bronchitis is due to any 
disease or injury incurred in service.  
The examiner is notified that the medical 
records indicate that the veteran has 
diagnoses that include chronic lung 
disease with asthmatic bronchitis.  The 
claims file should be made available to 
the examiner for review.  

8.  The RO should schedule the appellant 
for VA examinations for any skin 
condition of the feet and for loss of 
teeth.  The examiners should indicate the 
diagnosis of any skin condition of the 
feet as well as any condition of the 
teeth, the date of onset of any such 
condition, and state whether any such 
diagnosed condition is due to disease or 
injury incurred in service, to include 
exposure to herbicides.  The claims file 
should be made available to the examiner 
for review.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





